*779VOTO CONCURRENTE DEL JUEZ DE APELACIONES SR. MARTINEZ TORRES — 95 DTA 195
San Juan, Puerto Rico, a 26 de junio de 1995
Coincido con el resultado al que llega la mayoría al denegar el auto de certiorari solicitado por el demandado, Municipio de Carolina, debido a que la petición se presentó transcurrido el término de treinta (30) días que dispone el Artículo 4.002 (c) del Plan de Reorganización Núm. 1 de la Rama Judicial de 28 de julio de 1994, conocido como la "Ley de la Judicatura de 1994". Ese Artículo señala que "el término allí dispuesto es de cumplimiento estricto, excepto cuando mediaren circunstancias especiales debidamente sustentadas en la petición de Certiorari."
La petición de certiorari presentada en este caso no aduce razones que justifiquen su presentación luego de haberse cumplido tales treinta días. Por lo tanto, acorde con el mencionado Artículo 4.002(c) y la.Regla 18(B)(2)(b) del Reglamento de‘ este Tribunal, la petición debe ser desestimada por no haber sido perfeccionada "de acuerdo con la ley" [Regla 31(B)(2) de nuestro Reglamento] y no haberse demostrado la existencia de "circunstancias excepcionales" que justifiquen la presentación tardía de la petición de certiorari [Regla 33 (C),Id.].
Estamos, pues, ante un. término de cumplimiento estricto y no ante uno fatal (jurisdiccional). Por lo tanto, considero equivocadas las referencias de la Resolución mayoritaria a que estamos ante un término jurisdiccional improrrogable. Es claro que la Ley de la Judicatura de 1994 y nuestro Reglamento disponen otra cosa.
RAFAEL L. MARTINEZ TORRES
Juez de Apelaciones